DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 16-23.

Allowable Subject Matter
Claims 1,3-4,6-15 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone in combination disclose: at least two modules, where each module comprises a layer arrangement of at least two layers, where the at least two layers tea re at least partly made of a polymer, wherein the layer arrangement comprises an LED layer arrangement of at least one LED layer which comprises a plurality of LEDs, where each single LED layer comprises electrically conductive patterns, where the LEDs are electrically coupled with the electrically conductive; wherein the layers are stacked on top of each other for each module in order to form the layer arrangement for the at least two modules, connecting the at least two modules together in order to form the apparatus, wherein the layer arrangement is at least partly flexible, and the apparatus further comprises a plurality of through-holes in at least one layer across the screen apparatus in order to enhance transparency for the apparatus, and/or for providing spaces for 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al (US Pub No. 20160163940), Oraw (US Pub No. 20150357315), Van Grunsven et al (US Pub No. 20170254528), Lindblad et al (US Patent No. 9897292).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895